DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending and have been considered on the merits.
	Objections and rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities:  after the recitation of “95% sequence identity to SEQ ID NO: 17 or SEQ ID NO: 18”, the recitation of “c)” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10 and 11 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or SEQ ID NO: 18”.  Claims 5, 10 and 11 rejected due to their dependency upon Claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamberger et al. (WO 2015/197075 – see the IDS filed 24 July 2020) in view of UniProt Accession No. C0SSW6_WHEAT (published May 26, 2009 – see the IDS filed 25 July 2020) or UniProt Accession No. A0A075FA51_MARVU (published October 29, 2014 -- see the IDS filed 25 July 2020) or UniProt Accession No. W8QQT6_ROSOF (published May 14, 2014 -- see the IDS filed 25 July 2020).
Hamberger et al. describe methods for producing terpenoids by host organisms expressing a diterpene synthase of class II, a diterpene synthase of class I, and one or more cytochrome P450s (abstract).  Example 1, Experiment 6 describes transformation of an Agrobacterium strain using a pCAMBIA130035Su vector comprising a nucleic acid encoding the Class II diterpene synthase from Oryza sativa having SEQ ID NO: 1 and the Class I diterpene synthase from Salvia scarea having SEQ ID NO: 11 (pages 132-135).  Hamberger et al. also teach that yeast such as Saccharomyces cerevisiae and bacteria such as Escherichia coli can be appropriate host cells (pages 100-102).  The Class I diterpene synthase from Salvia scarea having SEQ ID NO: 11 has 100% sequence identity with SEQ ID NOS: 4 and 5 of the present invention.  Hamberger et al. teach that a wide variety of class II diterpene synthase enzymes can be used in recombinant organisms to produce terpenoids (pages 20-30; Figures 1-3).
Hamberger et al. does not describe a Class II diterpene synthase having at least 90% sequence identity to SEQ ID NO: 17 or SEQ ID NO: 18.
UniProt Accession No. A0A075FA51_MARVU describes a class II diterpene synthase enzyme, i.e., a (+)-copalyl diphosphate synthase, from Marrubium vulgare which has 100% sequence identity with SEQ ID NO: 17 or SEQ ID NO: 18 of the present invention.
It would have been obvious to one of skill in the art to have used a nucleic acid encoding the UniProt class II diterpene synthase in the vector of Hamberger et al. because Hamberger et al. teach that class II diterpene synthases in general are useful in generating terpenoids according to the methods described by Hamberger et al.
Response to Arguments
Applicant has argued that the 103 rejection is inappropriate because there is allegedly no suggestion or motivation in the applied references to combine the references and obtain the claimed invention.  The argument is not convincing because Hamberger et al. broadly teach 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,752,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘922 patent recite species within the scope of the claims of the present application.  Note that SEQ ID NOS: 19 and 31 recited by Claim 12 of the ‘922 patent encode a polypeptide having SEQ ID NO: 18 of the present application.  With regard to Claims 9, 16 and 17, even though Claim 9 of the ‘922 patent does not recite a copalyl diphosphate synthase polypeptide having SEQ ID NO: 17 or 18, the method of Claim 9 and its dependent claims of the present application for transforming a host cell or non-human organism would have nevertheless have been obvious in view of the ‘922 patent claims because the ‘922 patent Claims recite the interchangeable use of copalyl diphosphate synthase polypeptides having SEQ ID NO: 14, 15, 17, 18, 20 or 21.
Response to Arguments
Applicant has requested that the Double Patenting rejection be held in abeyance and, therefore, this rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652